DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2006/0064845 to Fujii et al.
Re Claim 1, Fujii et al discloses a front portion structure of a vehicle, comprising: a hood (5) having a rear end which is pivotably supported (6) at a rear end of a front compartment located in a front region of the vehicle, and a front end which is configured to be lifted up and down for opening and closing the front compartment (see figure 1); a radiator support upper member (1) disposed on an upper front region within the front compartment so as to extend along a vehicle width direction; a bracket (8) mounted on an upper portion of the radiator support upper member (1); and a stopper (7) attached to an upper portion of the bracket (8), and composed of an elastic body that is contacted, when the hood (5) is closed, by a protruding portion (5a) provided to a lower surface of a front end portion of the hood (5), wherein the bracket is a channel shaped member having a channel shape in cross section and protruding upward in a vehicle vertical direction, and is composed of two leg plates (11,12) whose lower ends are fixed to the radiator support upper member and a top plate (13) which connects the leg plates (11, 12), wherein the bracket is mounted on the upper portion of the radiator support upper member in such a manner that the leg plates and the top plate extend along the vehicle width direction, and the leg plates are further 
Re Claim 2, Fujii et al discloses wherein: the radiator support (5) upper member has a cross section shape formed like a hat protruding upward in the vehicle vertical direction (see figure 9); and the bracket (8) is mounted on a top surface of the radiator support upper member (1) at a position located forward of a centroid of the cross section of the radiator support upper member (1, again see figure 9). 
Re Claim 3, Fujii et al wherein: the cross section shape of the radiator support upper member is horizontally symmetrical in a vehicle longitudinal direction; and the bracket is mounted on the top surface of the radiator support upper member at a position located forward of a centerline of the radiator support upper member viewed side-on (see figure 9).
Re Claims 4 and 5, Fujii et al discloses wherein: the stopper (7) is attached to an upper surface of the top plate  (13) of the bracket, and a lower end of the stopper penetrates through the top plate of the bracket and extends to a position close to the top surface of the radiator support upper member (1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612